Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Claims 1-3, 5-7, 9-10, and 12-13 are pending. Claims 4, 8, 11, and 14-20 have been canceled. Claims 1 and 7 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2015/0021771 A1 (Lin) in view of Shih et al. US 2007/0269978 A1 (Shih) and Okuyama US 2011/0042814 A1. 

    PNG
    media_image1.png
    515
    1194
    media_image1.png
    Greyscale

In re claim 1, Lin discloses (e.g. FIG. 1A-1E & 3A-3D) a semiconductor structure 300, comprising: 
a first semiconductor device 100, comprising: 
a first semiconductor substrate 104; 
a first conductive pad 124,124a, disposed on the first semiconductor substrate 104; 
a dielectric layer 132 (FIG. 3D), disposed on the first conductive pad 124,124a (on the sides) and the first semiconductor substrate 104, wherein the dielectric layer 132 includes an opening to expose the first conductive pad 124 (124 is exposed by 132 when 125 is not present); and 
a second conductive pad 125 (see FIG. 3D), disposed on the first conductive pad 124a (¶ 43); and 
a second semiconductor device 200, disposed on the first semiconductor device 100, comprising: 
a second semiconductor substrate 204; and 
a via structure 400, disposed in the second semiconductor substrate 204 and contacting the second conductive pad 125 (TSV extend to cap metal 125 on 124a, ¶ 43); 
wherein chemical reactivity of the second conductive pad 125 (made of Ni, NiB, NiWB, Co, CoWB, CoWP, or NiReP; ¶ 35) is less than chemical reactivity of the first conductive pad 124a (made of Cu, ¶ 15) disposed under the dielectric layer 132 (at least a portion of Cu pad 124 is under the dielectric layer 132). 
The chemical reactivity of the metal cap is less than the chemical reactivity of the copper metal 124 since the metal layer 125 is used as a cap layer to reduce metal migration and diffusion from metallization 124 (¶ 39,44).

Lin teaches the metal layer 125 is used as a cap layer to reduce metal migration and diffusion from metallization 124 (¶ 39,44). Lin does not teach the second pad 125 fills in the opening of the dielectric layer 132. 
However, Shih teaches (FIGs. 4-7) forming a metal cap 48,50 over Cu 32,34 for reducing electro-migration (¶ 5). Shih teaches instead of forming the metal cap to extend above the top surface of the Cu 2 and barrier 6 as shown in prior art FIG. 1, it is beneficial to form the metal cap onto the recessed Cu surfaces (FIGs. 4-6), such that the metal cap 48,50 fills in the opening of dielectric layer 21 (see FIGs. 7A-7C showing three variations). Shih teaches recessed metal caps reduce the overall heights of the interconnect structure and thereby reduces undesirable parasitic capacitance (¶ 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lin’s metal cap 125 onto a recessed surface of the Cu pad 124 and fills an opening of the dielectric layer 132 such that the height of the metal cap can be reduced to minimize parasitic capacitance as taught by Shih.

Lin teaches the metal layer 125 is used as a cap layer to reduce metal migration and diffusion from metallization 124 (¶ 39,44). Lin further teaches the meta cap 125 is made of Ni, NiB, NiWB, Co, CoWB, CoWP, NiReP (¶ 35). Shin also teaches the metal caps 48,50 comprises Co, Ni, W, Mo, Si, Zn, Cr, B, P, N (¶ 29). Lin and Shih do not explicitly disclose the metal cap comprises Au, Ag, or a combination thereof. 
However, Okuyama teaches stacked semiconductor devices 3A,3B (e.g. FIG. 1B) connected at contact pad 117B (FIG. 4), wherein the contact pad includes a first pad 123 that is made of copper and a covering layer 125 that is made of low-diffusible metal, such as Au (¶ 69). Okuyama further discloses low-diffusible metal suitable at prevent copper diffusion includes Au, Ag, Al, Ta, Ti, W, Sn, Mo, Ni, In, Co their alloy (¶ 65,66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lin’s metal cap layer 125 using a low-diffusible metal such as Au or Ag as suitable material for preventing copper diffusion. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125

In re claim 2, Lin discloses (e.g. FIG. 3D) wherein a thickness of the second conductive pad 125 (¶ 39) is less than a thickness of the first conductive pad 124.

In re claim 3, Lin discloses (e.g. FIGs. 1E & 3D) wherein the first conductive pad 124a comprises copper (Cu), aluminum (Al), or a combination thereof (¶ 15).

In re claim 5, Shih discloses (FIG. 7A) wherein an upper surface of the second conductive pad 48,50 is substantially coplanar with an upper surface of the first semiconductor device (surface of dielectric 21). 

In re claim 6, Lin discloses (e.g. FIG. 1D) wherein the via structure 400 is a through silicon via (TSV). ¶ 12,20,27

In re claim 7, Lin discloses (e.g. FIGs. 1A-1E & 3A-3D) a semiconductor structure 300, comprising: 
a first chip 100, comprising: 
a first semiconductor substrate 104; and 
a conductive pad 124a (and including metal cap 125 on 124a, ¶ 43), disposed on the first semiconductor substrate 104, wherein the conductive pad includes a first portion 124 and a second portion 125 deposited on the first portion; 
a dielectric layer 132 (FIG. 3D), disposed on the first semiconductor substrate 104 and the first conductive pad 124,124a (on the sides), wherein the dielectric layer 132 includes an opening to expose the first conductive pad 124 (124 is exposed by 132 when 125 is not present); and 
a second chip 200, comprising: 
a second semiconductor substrate 204; and 
a via structure 400, disposed in the second semiconductor substrate 204 and contacting the conductive pad 124a (including metal cap 125); 
wherein chemical reactivity of the second portion 125 (made of Ni, NiB, NiWB, Co, CoWB, CoWP, or NiReP; ¶ 35) of the conductive pad is less than chemical reactivity of the first portion 124 (made of Cu, ¶ 15) of the conductive pad disposed under the dielectric layer 132 (at least a portion of Cu pad 124 is under the dielectric layer 132), wherein the second portion 125 is located between the first portion 124 and the via structure 400.
The chemical reactivity of the metal cap is less than the chemical reactivity of the copper metal 124 since the metal layer 125 is used as a cap layer to reduce metal migration and diffusion from metallization 124 (¶ 39,44). 

Lin teaches the metal layer 125 is used as a cap layer to reduce metal migration and diffusion from metallization 124 (¶ 39,44). Lin does not teach the second pad 125 fills in the opening of the dielectric layer 132. 
However, Shih teaches (FIGs. 4-7) forming a metal cap 48,50 over Cu 32,34 for reducing electro-migration (¶ 5). Shih teaches instead of forming the metal cap to extend above the top surface of the Cu 2 and barrier 6 as shown in prior art FIG. 1, it is beneficial to form the metal cap onto the recessed Cu surfaces (FIGs. 4-6), such that the metal cap 48,50 fills in the opening of dielectric layer 21 (see FIGs. 7A-7C showing three variations). Shih teaches recessed metal caps reduce the overall heights of the interconnect structure and thereby reduces undesirable parasitic capacitance (¶ 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lin’s metal cap 125 onto a recessed surface of the Cu pad 124 and fills an opening of the dielectric layer 132 such that the height of the metal cap can be reduced to minimize parasitic capacitance as taught by Shih.

Lin teaches the metal layer 125 is used as a cap layer to reduce metal migration and diffusion from metallization 124 (¶ 39,44). Lin further teaches the meta cap 125 is made of Ni, NiB, NiWB, Co, CoWB, CoWP, NiReP (¶ 35). Shin also teaches the metal caps 48,50 comprises Co, Ni, W, Mo, Si, Zn, Cr, B, P, N (¶ 29). Lin and Shih do not explicitly disclose the metal cap comprises Au, Ag, or a combination thereof. 
However, Okuyama teaches stacked semiconductor devices 3A,3B (e.g. FIG. 1B) connected at contact pad 117B (FIG. 4), wherein the contact pad includes a first pad 123 that is made of copper and a covering layer 125 that is made of low-diffusible metal, such as Au (¶ 69). Okuyama further discloses low-diffusible metal suitable at prevent copper diffusion includes Au, Ag, Al, Ta, Ti, W, Sn, Mo, Ni, In, Co their alloy (¶ 65,66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lin’s metal cap layer 125 using a low-diffusible metal such as Au or Ag as suitable material for preventing copper diffusion. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125


In re claim 9, Lin discloses (e.g. FIG. 3D) wherein a thickness of the second portion 125 is less than a thickness of the first portion 124a (¶ 39).

In re claim 10, Lin discloses (e.g. FIG. 3D) wherein the first portion 124a (Cu, ¶ 15) and the second portion 125 (Au, Okuyama, ¶ 69) are formed of different metal materials. 

In re claim 12, Shih discloses (FIGs. 7B & 7C) wherein the conductive pad comprises a step structure (formed between 40,42 and 48,50), and a step height D' of the step structure is less than 1 µm (height difference D' is less than about 50Å, ¶ 33). 

In re claim 13, Lin discloses (e.g. FIG. 1D) wherein an aspect ratio D1/W1 of the via structure 400 is less than 10:1 (e.g. when D1=10µm and W1=4µm, ¶ 30).


Claims 1-3, 5-7, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0161277 A1 (Lee) in view of Kanki et al. US 2017/0110369 A1 (Kanki).
In re claim 1, Lee discloses (e.g. FIGs. 15-16) a semiconductor structure, comprising: 
a first semiconductor device 200, comprising: 
a first semiconductor substrate 210; 
a first conductive pad 236, disposed on the first semiconductor substrate 210; 
a dielectric layer 224e, disposed on the first conductive pad 236 (on the sides) and the first semiconductor substrate 210, wherein the dielectric layer 224e includes an opening to expose the first conductive pad 236 (pad 236 is exposed from 224e); and
a second semiconductor device 100, disposed on the first semiconductor device 200, comprising: 
a second semiconductor substrate 110; and 
a via structure 162 (156a+160a), disposed in the second semiconductor substrate 110 and contacting the first conductive pad 236.
Lee teaches Cu plug 162 of second semiconductor device 100 contacts the planarized Cu pad 236 of the first semiconductor device 200 (¶ 104). 
Lee does not explicitly disclose a second conductive pad, disposed on the first conductive pad 236, wherein the second conductive pad fills in the opening of the dielectric layer 224e; and wherein chemical reactivity of the second conductive pad filled in the opening of the dielectric layer is less than chemical reactivity of the first conductive pad 236 disposed under the dielectric layer, wherein the second conductive pad comprises gold (Au), silver (Ag), or a combination thereof. 
Kanki teaches (e.g. FIGs. 4A-4N) forming a Cu pad 45A on a semiconductor substrate 41 that contacts a Cu plug 414, and wherein a stopper film 46A (Au, Ag, ¶ 94) is formed on the Cu pad 45A to prevent dishing caused by CMP (¶ 94, 108). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an Au or Ag stopper film on Lee’s Cu pad 236 to prevent dishing effect from CMP (CMP of Cu pads, Lee, ¶ 51,99) and improve reliability of the interconnection.
The combination of Lee and Kanki teaches a structure shown in annotated FIG. 16 below modified to incorporate the Au,Ag stopper film.

    PNG
    media_image2.png
    782
    729
    media_image2.png
    Greyscale

As such, the combination teaches a second conductive pad (Au or Ag stopper film), disposed on the first conductive pad 236, wherein the second conductive pad fills in the opening of the dielectric layer 224e (the Au,Ag film fills a portion of the opening in the dielectric layer 224e close to surface 114); and wherein chemical reactivity of the second conductive pad (Au,Ag), filled in the opening of the dielectric layer is less than chemical reactivity of the first conductive pad 236 (Cu) disposed under the dielectric layer (when FIG. 16 is viewed upside down, a lower portion of pad 236 is under an upper portion of dielectric 224e), wherein the second conductive pad comprises gold (Au), silver (Ag), or a combination thereof (see ¶ 94 of Kanki).

In re claim 2, Kanki discloses (e.g. FIG. 4N) wherein a thickness of the second conductive pad 46A (¶ 95) is less than a thickness of the first conductive pad 43+45A.

In re claim 3, Lee discloses (e.g. FIG. 16) wherein the first conductive pad 236 comprises copper (Cu), aluminum (Al), or a combination thereof (¶ 104). Kanki teaches the first conductive pad 43+45A comprises Cu (¶ 92).

In re claim 5, Lee discloses (e.g. FIGs. 1E & 3D) wherein an upper surface of the second conductive pad Au,Ag stopper (as modified with Kanki) is substantially coplanar with an upper surface of the first semiconductor device 200 (coplanar due to CMP). 

In re claim 6, Lee discloses (e.g. FIG. 15) wherein the via structure 162 is a through silicon via (TSV). ¶ 108

In re claim 7, Lee discloses (e.g. FIGs. 15 & 16) a semiconductor structure, comprising: 
a first chip 200, comprising: 
a first semiconductor substrate 210; and 
a conductive pad 236, disposed on the first semiconductor substrate 210, wherein the conductive pad includes a first portion 236; 
a dielectric layer 224e, disposed on the first semiconductor substrate 210 and the first portion of the conductive pad 236 (on the sides), wherein the dielectric layer 224e includes an opening to expose the first portion of the conductive pad 236 (pad 236 is exposed from 224e); and
a second chip 100, comprising: 
a second semiconductor substrate 110; and 
a via structure 162 (156a+160a), disposed in the second semiconductor substrate 110 and contacting the conductive pad 236.
 Lee teaches Cu plug 162 of second chip 100 contacts the planarized Cu pad 236 of the first chip 200 (¶ 104). 
Lee does not explicitly disclose the conductive pad 236 includes a second portion deposited on the first portion 236, wherein the second portion of the conductive pad fills in the opening of the dielectric layer 224e; and wherein chemical reactivity of the second portion of the conductive pad filled in the opening of the dielectric layer is less than chemical reactivity of the first portion of the conductive pad 236 disposed under the dielectric layer, wherein the second portion is located between the first portion 236 and the via structure 162, and the second portion comprises gold (Au), silver (Ag), or a combination thereof. 
Kanki teaches (e.g. FIGs. 4A-4N) forming a Cu pad 45A on a semiconductor substrate 41 that contacts a Cu plug 414, and wherein a stopper film 46A (Au, Ag, ¶ 94) is formed on the Cu pad 45A to prevent dishing caused by CMP (¶ 94, 108). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an Au or Ag stopper film on Lee’s Cu pad 236 to prevent dishing effect from CMP (CMP of Cu pads, Lee, ¶ 51,99) and improve reliability of the interconnection.
The combination of Lee and Kanki teaches a structure shown in annotated FIG. 16 above modified to incorporate the Au,Ag stopper film.
As such, the combination teaches the conductive pad includes a second portion (Au or Ag stopper film) deposited on the first portion 236 (Cu), wherein the second portion of the conductive pad fills in the opening of the dielectric layer 224e (the Au,Ag film fills a portion of the opening in the dielectric layer 224e close to surface 114); and wherein chemical reactivity of the second portion (Au,Ag) of the conductive pad filled in the opening of the dielectric layer is less than chemical reactivity of the first portion 236 (Cu) of the conductive pad disposed under the dielectric layer (when FIG. 16 is viewed upside down, a lower portion of pad 236 is under an upper portion of dielectric 224e), wherein the second portion (Au or Ag stopper) is located between the first portion 236 and the via structure 162 (156a+160a), and the second portion comprises gold (Au), silver (Ag), or a combination thereof (see ¶ 94 of Kanki).. 

In re claim 9, Kanki discloses (e.g. FIG. 4N) wherein a thickness of the second portion 46A (¶ 95) is less than a thickness of the first portion 43+45A.

In re claim 10, Lee and Kanki discloses wherein the first portion (236 is Cu, ¶ 104 of Lee; 45A is Cu, ¶ 92) and the second portion 46A (Au,Ag, ¶ 95) are formed of different metal materials. 

In re claim 12, Kanki discloses (FIG. 4N) wherein the conductive pad 43+45a+46a comprises a step structure (formed between 45A and 46A, see FIG. 4G), and a step height of the step structure is less than 1 µm (height of step corresponds to thickness of 46A disclosed to be about 10-200 nm, ¶ 95). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Kanki as applied to claim 7 above, and further in view of Lin US 2015/0021771 A1.
In re claim 13, Lee discloses the claimed invention including TSV 162 through the chips. Lee does not explicitly disclose the aspect ratio of the via structure is less than 10:1. 
However, Lin discloses (e.g. FIG. 1D) TSV 400 formed through semiconductor chip, wherein an aspect ratio D1/W1 of the via structure 400 is less than 10:1 (e.g. when D1=10µm and W1=4µm, ¶ 30). Lin discloses reducing aspect ratio of TSV 400 to avoid formation of void and prevent extrusion or diffusion problems (¶ 29). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lee’s TSV to have an aspect ratio that is less than 10:1 to prevent void, extrusion or diffusion problems caused by high aspect ratio as taught by Lin.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815